IT appearing to the Court, that the faid Negro Cafar Tite, brought up by Habeas Corpus, and now before the Court, heretofore belonged to Grace Tite, of the County of Monmouth, who by her laft Will and Tefta-nient ordered that he ihould be free when he attained the Age of Twenty-one Years, till which period he was to ferve Thomas Leonard of the faid County of Monmouth ; that the faid Thomas Leonard joined the Enemy fome Time before the Expiration of the faid Service, and the faid Negro Caefar Tite was fold at Public Ven-due, with other confifcated perfonal Property of the faid *12Thomas Leonard, hr the Ccmmiiboner; of forfeited El-tates for the County of -Monmouth, and bought b\ David Forman, Ei’q. who afterwards ibid him to Kenneth Kankinibn. Efq- and he to the ihia Lewis M'Erught the Defendant ; that no Bond vas given by the laid Grace Tite, puriuant to the Ad: of Afetnbly, p. tied in the twelfth and thirteenth \ ears cf the Ltt Creer. Am; : And that the laid Xecro C.dar Tire is now abose Twenty-one Years old, A v;/, of the Age of about Twenty-four cr Twemy-f.'. e.
The Court having heard the Arguments of Counfel on both tides, and fully confuí ere d thereof, are unammoufly of Opinion, That the laid Manum-iffion is good in Law againft all Perform claiming under the faid Grace Tite, notwithftanding Bond tvas not given as aforefaid ; and do order, on Motion of Mr» Bloomfield for the Attorney-General, that the Negro Carfar Tite be difcliarged and let at Liberty from the laid Lewis M'Knight.